internal_revenue_service number release date index number 468a department of the treasury washington dc ------------------------------------ ------------------------------------------------------------ -------------- ---------------------------- --------------------------- --------------------------------------- person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi b06 - plr-151478-12 date date legend taxpayer ------------------------------ ------------------------- --------------------------------- ------------------------------------------- --------------------------------- company a holdco ------------------------------------------------------------ subsidiary ------------------------------------------------------------ state a state b plant a plant b location commission a commission b commission c director -------------- -------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------------------- ------------------------------- --------------------------------------------- --------------------------------------------------- -------------------------------------------------------------- --------------------------------------------------------------------------------- dear --------------------- this letter responds to your request for private_letter_ruling dated date you requested that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the restructuring discussed below facts plr-151478-12 taxpayer has represented the following facts and information relating to the ruling_request taxpayer a corporation organized in state a is the parent of an affiliated_group of subsidiary corporations subsidiary organized in state b is wholly-owned by taxpayer and is a member of the affiliated_group company a a limited_liability_company llc disregarded for federal_income_tax purposes is wholly-owned by taxpayer holdco an llc organized in state a is an indirect wholly-owned subsidiary of taxpayer holdco has elected to be treated as a corporation for federal_income_tax purposes subsidiary is the owner of plant a and plant b the plants the plants are nuclear power plants located at location subsidiary is subject_to the jurisdiction of commission a with regard to the operation and maintenance of plant and to the jurisdiction of commission b and commission c with regard to the rates charged to wholesale customers for electricity produced by the plants subsidiary maintains a nuclear decommissioning trust that is qualified under sec_468a qdt with respect to each plant taxpayer will undertake a series of transactions with respect to the plants and their respective qdts which it characterizes as a separation reorganization step one followed by the holdco contribution step two for step one subsidiary will be merged with and into company a with company a surviving in step taxpayer will contribute company a to holdco taxpayer represents that the contribution of company a to holdco will be treated as a non-taxable capital_contribution under sec_351 as a result of these transactions the plants as well as their respective qdts will be owned for federal tax purposes by holdco taxpayer represents that neither company a nor holdco will increase its cost_basis in any assets due to its acceptance of the liability for decommissioning the plants as a result of the transactions described above taxpayer has requested the following rulings requested ruling the qdts will not be disqualified by reason of the transfer described above in step one requested ruling the qdts will continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-5 and -6 of the income_tax regulations after the transfer described above in step one requested ruling the qdts will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer described above in step one plr-151478-12 requested ruling neither taxpayer nor company a will be required to recognize gain_or_loss or take any income_or_deduction into account as a result of the transfers of the qdts as a result of the transfer described above in step one requested ruling pursuant to sec_1_468a-6 the basis of the assets of the qdts will be unchanged by the transfers described above in step one requested ruling the qdts will not be disqualified by reason of the transfers to holdco described above in step two requested ruling the qdts will continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-5 and -6 after the transfers to holdco described above in step two requested ruling the qdts will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfers to holdco described above in step two requested ruling neither taxpayer subsidiary nor holdco will be required to recognize any gain_or_loss or take any income_or_deduction into account as a result of the transfers of the qdts to holdco described above in step two requested ruling pursuant to sec_1_468a-6 the basis of the assets of the qdts will be unchanged as a result of the transfers to holdco described above in step two law and analysis sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund sec_1_468a-1 provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5 sec_1_468a-5 of the income_tax regulations sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law plr-151478-12 sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund sec_1_468a-6 provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met specifically sec_1_468a-6 provides that sec_1_468a-6 applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant in connection with the disposition either- i the transferee acquires part or all of the transferor’s qualifying interest in the plant and a proportionate amount of the assets of the transferor’s fund all such assets if the transferee acquires the transferor’s entire qualifying interest in the fund is transferred to a fund of the transferee or ii the transferee acquires the transferor’s entire qualifying interest in the plant and the transferor’s entire fund is transferred to the transferee and the transferee continues to satisfy the requirements of sec_1 468a- a iii which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that a disposition that satisfies the requirements of sec_1_468a-6 will have the following tax consequences at the time it occurs plr-151478-12 i neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund ii notwithstanding sec_1_468a-6 if the transferor has made a special transfer under sec_1_468a-8 prior to the transfer of the fund or fund assets any deduction with respect to that special transfer allowable under sec_468a for a taxable_year ending after the date of the transfer of the fund or fund assets is allowed under sec_468a for the taxable_year that includes the date of the transfer of the fund or fund assets neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a conclusions plr-151478-12 based on the information submitted by taxpayer we reach the following conclusions ruling the qdts will not be disqualified by reason of the transfer described above in step one ruling the qdts will continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-5 and -6 of the income_tax regulations after the transfer described above in step one ruling the qdts will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer described above in step one ruling neither taxpayer nor company a will be required to recognize gain_or_loss or take any income_or_deduction into account as a result of the transfers of the qdts as a result of the transfer described above in step one ruling pursuant to sec_1_468a-6 the basis of the assets of the qdts will be unchanged by the transfer described above in step one ruling the qdts will not be disqualified by reason of the transfer to holdco described above in step two ruling the qdts will continue to be treated as satisfying the requirements of sec_468a and sec_1_468a-5 and -6 after the transfer to holdco described above in step two ruling the qdts will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer to holdco described above in step two ruling neither taxpayer subsidiary nor holdco will be required to recognize any gain_or_loss or take any income_or_deduction into account as a result of the transfer of the qdts to holdco described above in step two ruling pursuant to sec_1_468a-6 the basis of the assets of the qdts will be unchanged as a result of the transfer to holdco described above in step two while it owns a qualified_interest in the plants holdco is eligible to maintain the qualified nuclear decommissioning funds for the plants except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above plr-151478-12 specifically we express no opinion on the tax consequences of either of the steps described above and whether the contribution to holdco in step two qualifies as tax-free under sec_351 in addition the rulings above are specifically conditioned on company a and holdco not increasing their cost_basis in any assets due to their assumption of the liability for decommissioning the plants as a result of the transactions described above in the event that company a or holdco increase their cost_basis in any assets due to the assumption of the liability for decommissioning the plants as a result of the transactions described related to the qdts any amount contributed to the qdts based on this ruling would be considered an excess_contribution under sec_1_468a-5 and could result in the disqualification of the qdts under sec_1_468a-5 this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to taxpayer we are also sending a copy of this letter_ruling to taxpayer’ authorized representatives and to the director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries cc
